Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT(this “Agreement”) effective as of June 24, 2015 (the
“Effective Date”) is by and between Milacron Holdings Corp., a Delaware
corporation (the “Company”), and Thomas J. Goeke, an individual resident of the
State of Ohio (the “Executive”).

WHEREAS, the parties have previously entered into an employment agreement
effective as of October 4, 2012 (the “Prior Agreement”) pursuant to which the
Executive is currently employed by the Company as its President and Chief
Executive Officer;

WHEREAS, the parties desire to amend and restate the Prior Agreement to modify
the terms and conditions of the Executive’s employment as set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Employment and Duties.

(a) General. As of the Effective Date, the Executive shall continue to serve as
the President and Chief Executive Officer of the Company. The Executive shall
report directly to the Board of Directors of the Company (the “Board”). The
Executive shall have such duties and responsibilities, commensurate with the
Executive’s position, as may be assigned to the Executive from time to time by
the Board, and he shall serve as a member of the Board and on the boards of
directors or other governing bodies of the Company’s direct and indirect
subsidiaries during the Term (as defined herein) and shall so serve, unless
otherwise removed, without additional compensation therefor; provided, however,
that the Executive shall be entitled to reimbursement of expenses incurred by
the Executive in connection with such Board service. The Executive understands
and agrees that he shall travel to and spend as much time at the headquarters of
the Company, currently located in Cincinnati, Ohio, and such other business
locations of the Company as is necessary or appropriate for the effective
management and oversight of the Company’s business or as otherwise may
reasonably be required by the Board.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall faithfully serve the Company, shall in all material respects conform to
and comply with the lawful directions and instructions given to him by the Board
and shall use his reasonable best efforts to promote and serve the interests of
the Company. Further, the Executive shall not, directly or indirectly, render
services to any other person or organization without the consent of the Board or
otherwise engage in activities that would interfere in any material respect with
his faithful performance of his duties hereunder. Notwithstanding the foregoing,
(i) the Executive may serve on such other for-profit corporate boards as may be
consented to by the Board, provided that such activity does not contravene the
first sentence of this Section 1 (b); and (ii) the Executive may serve on
not-for-profit corporate, civic or charitable boards or engage in charitable
activities without remuneration therefor, provided that such activity does not
contravene the first sentence of this Section 1 (b).



--------------------------------------------------------------------------------

2. Term. The initial term of the Executive’s employment under this Agreement
shall commence on the Effective Date and shall expire on the September 20, 2017
(the “Initial Term”); provided, however, that the Initial Term of the
Executive’s employment shall be automatically extended without further action of
either party for additional one-year periods, unless written notice of either
party’s intention not to extend the term has been given to the other party at
least six months prior to the expiration of the then-effective term. The Initial
Term, together with any extensions, is referred to herein as the “Term.”

3. Definitions.

(a) Termination for “Cause” means termination of the Executive’s employment
because of:

(i) any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement or any written policy of the
Company, including, without limitation, the willful and continued failure or
refusal of the Executive to substantially perform the duties reasonably required
of him as an employee of the Company;

(ii) the Executive’s conviction of, or plea of nolo contendere to, (a) any
felony or (b) another crime involving material acts of dishonesty or moral
turpitude that relates to the property of the Company or which is or could
reasonably be expected to be materially injurious to the financial condition or
business reputation of the Company or any of its subsidiaries or affiliates;

(iii) the Executive’s engaging in any willful misconduct which is or could
reasonably be expected to be materially injurious to the financial condition or
business reputation of the Company or any of its subsidiaries or affiliates; or

(iv) the Executive’s engaging in any intentional act of dishonesty, violence or
threat of violence (including any violation of federal securities laws) which is
or could reasonably be expected to be materially injurious to the financial
condition or business reputation of the Company or any of its subsidiaries or
affiliates.

In the event of the existence of grounds that would constitute Cause as
contemplated in subsections (i) or (iii) above, such grounds shall constitute
Cause only if the Company provides written notice to the Executive of the
grounds and the facts which constitute Cause within 90 days following the
Board’s initial knowledge of the grounds and the Executive thereafter fails to
cure such grounds within 30 business days following his receipt of such notice
(or, in the event that such grounds cannot be corrected within such 30 day
period, the Executive has not taken all reasonable steps within such 30 day
period to correct such grounds as promptly as practicable thereafter).

(b) Resignation for “Good Reason” means termination of employment by the
Executive because of the occurrence of any of the following events:

(i) there is a material reduction in the Executive’s Base Salary, unless agreed
to in writing by the Executive;

 

2



--------------------------------------------------------------------------------

(ii) the Company’s delivery to the Executive of a notice of nonrenewal of the
Term, as provided in Section 2;

(iii) there is a material reduction in the Executive’s authority, duties, or
responsibilities;

(iv) the Executive is required to report to a corporate officer or employee
instead of reporting directly to the Board;

(v) a change in the geographic location at which the Executive is required to
perform his duties hereunder of more than 100 miles (one way) from the location
of the Company’s headquarters in Cincinnati, Ohio, other than required travel on
Company business as contemplated by Section 1(a) hereof;

(vi) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

In the event of existence of grounds that would constitute Good Reason as
contemplated in subsections (i) through (vi) above, such grounds shall
constitute Good Reason only if the Executive provides written notice to the
Company of the facts which constitute the grounds within 90 days following the
initial existence of the grounds and the Company thereafter fails to cure such
grounds within 30 business days following its receipt of such notice (or, in the
event that such grounds cannot be corrected within such 30-day period, the
Company has not taken all reasonable steps within such 30-day period to correct
such grounds as promptly as practicable thereafter).

4. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

(a) Base Salary. The Company shall pay to the Executive an annual salary (the
“Base Salary”) at the rate of $830,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices, as established from time to time. The Base
Salary shall be reviewed by the Board not less often than annually. The Base
Salary shall not be decreased by the Company except with the prior written
consent of the Executive.

(b) Annual Bonus. For each fiscal year during the Term, the Executive shall be
eligible to receive an incentive bonus expressed as a percentage of his Base
Salary (the “Annual Bonus”). The Annual Bonus will be paid in a lump sum as soon
as reasonably practicable following the end of the applicable fiscal year, but
in no event later than March 15 of the calendar year following the calendar year
to which such bonus relates. The actual Annual Bonus shall be determined in
accordance with the Milacron Bonus Plan established by the Board or a committee
thereof and based upon performance goals established by the Board or a committee
thereof (in consultation with the Executive) which performance goals will
generally be communicated to the Executive no more than 90 days before the
beginning of the fiscal year in which the performance targets apply. The
performance goals shall establish a target level of performance (the “Target
Level”), a stretch level of performance (the “Stretch Level”) and a threshold
level of performance (the “Threshold Level”). The Annual Bonus shall be
calculated as follows:

(i) If the actual performance level achieves the Threshold Level, the Annual
Bonus shall equal 50 percent of the Base Salary;

 

3



--------------------------------------------------------------------------------

(ii) If the actual performance level achieves the Target Level, the Annual Bonus
shall equal 100 percent of the Base Salary;

(iii) If the actual performance level achieves or exceeds the Stretch Level, the
Annual Bonus shall equal 200 percent of the Base Salary; and

(iv) If the actual performance level does not reach the Threshold Level, the
Annual Bonus shall be zero.

If the performance level is at an intermediate point between the Threshold Level
and the Target Level, or between the Target Level and the Stretch Level, the
amount of the Annual Bonus shall be linearly interpolated between the percent of
the Base Salary used to calculate the Annual Bonus at such levels. For example,
if the actual performance reaches the midpoint between the Threshold Level and
the Target Level, the Annual Bonus will equal 75 percent of the Base Salary.

(c) Company Vehicle. The Executive shall be provided with a company car or a car
allowance in accordance with Company policy.

(d) Savings and Retirement Plans. The Executive shall be eligible to participate
in all savings and retirement plans applicable generally to other executives of
the Company, in accordance with the terms of the plans, as may be amended from
time to time.

(e) Welfare Benefit Plans. The Executive and his eligible dependents shall be
eligible to participate in and shall receive all benefits under the Company’s
welfare benefit plans and programs applicable generally to other executives of
the Company, in accordance with the terms of the plans, as may be amended from
time to time.

(f) Expenses. Upon presentation of written documentation thereof, in accordance
with the applicable expense reimbursement policies and procedures of the Company
as in effect from time to time, the Company shall reimburse the Executive for
reasonable business-related expenses incurred by the Executive in the
fulfillment of his duties. Payments with respect to reimbursements of expenses
shall be made promptly and in accordance with the applicable expense
reimbursement policies and procedures of the Company, but in any event, on or
before the last day of the calendar year following the calendar year in which
the relevant expense is incurred. The amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year.

(g) Vacation. The Executive shall be entitled to five weeks of paid vacation
each year during the Term, subject to the Company’s vacation policy in effect
from time to time.

 

4



--------------------------------------------------------------------------------

(h) Indemnification. To the fullest extent permitted by the indemnification
provisions of the laws of the State of Delaware in effect from time to time, and
subject to the conditions thereof, the Company shall (A) indemnify the
Executive, as an officer of the Company, against all liabilities and reasonable
expenses that the Executive may incur in any threatened, pending, or completed
action, suit or proceeding, whether civil, criminal or administrative, or
investigative and whether formal or informal, because the Executive is or was an
officer of the Company (or is or was serving, at the request of the Company, as
a director, officer, trustee, partner, managing member, fiduciary, employee or
agent of any other entity), and against which the Executive may be indemnified
by the Company, and (B) upon submission of appropriate documentation, pay for or
reimburse in advance the reasonable expenses incurred or to be incurred by the
Executive in the defense of any proceeding to which the Executive is a party
because the Executive is or was an officer of the Company (or is or was serving,
at the request of the Company, as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other entity). The rights
of the Executive hereunder and under the Articles of Incorporation and Bylaws of
the Company and under the laws of the State of Delaware shall survive the
termination of the employment of the Executive by the Company. Unless
specifically so provided therein, no amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of the
Executive under this Agreement in respect of any action taken or omitted by the
Executive prior to such amendment, alteration or repeal. To the extent that a
change in the laws of the State of Delaware, whether by statute or judicial
decision, permits greater indemnification than would be afforded currently under
the laws of the State of Delaware, it is the intent of the parties hereto that
the Executive shall enjoy by this Agreement the greater benefits afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy (including under the Articles of Incorporation or
Bylaws of the Company), and every other right or remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise (including under the Articles of
Incorporation or Bylaws of the Company).

5. Termination of Employment.

(a) Termination for Cause; Resignation Without Good Reason. If, prior to the
expiration of the Term, the Executive incurs a “Separation from Service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), by reason of the Company’s termination of the Executive’s
employment for Cause, or if the Executive resigns from his employment hereunder
other than for Good Reason, the Executive shall be entitled only to payment of
(i) any unpaid Base Salary through and including the date of termination or
resignation, (ii) any Annual Bonus earned, but unpaid, for the year immediately
preceding the year in which the termination date occurs (which unpaid Annual
Bonus amount shall be paid no later than March 15 of the year following the year
in which the amount was earned), and (iii) any other amounts or benefits
required to be paid or provided by law or under any plan, program, policy or
practice of the Company (the amounts or benefits in (i) through (iii) being
referred to collectively as the “Other Accrued Compensation and Benefits”).
Except as set forth in this subsection (a), the Executive shall have no further
right to receive any other compensation or benefits after such termination or
resignation of employment.

 

5



--------------------------------------------------------------------------------

(b) Termination without Cause; Resignation for Good Reason.

(i) If the Executive incurs a “Separation from Service” within the meaning of
Section 409A of the Code, by reason of the Company’s termination of the
Executive’s employment without Cause, or if the Executive resigns from his
employment hereunder for Good Reason, the Executive shall be entitled to the
following:

(A) an amount equal to two times the sum of (i) the Base Salary and (ii) the
greater of (x) the Annual Bonus for the most recently-completed fiscal year or
(y) the Annual Bonus calculated at the Target Level for the year of termination
of employment, payable in equal installments over a period of 22 months;

(B) a pro-rata Annual Bonus for the year of termination, based on actual audited
year-end results and payable when bonuses are normally paid to employees;

(C) monthly payments to the Executive (which, for the purposes of clarity, shall
be treated as taxable income) equal to the full premium amount (determined as of
the date of termination) for continued coverage under the Company’s health plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, (“COBRA”) for the Executive, and, to the extent that the Executive is
providing coverage for his spouse or eligible dependents as of the termination
date, for such individuals; provided, however, that the Company’s obligation to
pay such premiums shall cease immediately upon the earlier of the expiration of
the statutory COBRA period and the date the Executive becomes eligible for
coverage under any other group health plan (as an employee or otherwise) or
Medicare; and

(D) any Other Accrued Compensation and Benefits.

(ii) Unless otherwise provided herein, all payments and benefits provided under
this Section 5(b) shall commence on the first payroll date following the 60th
day after the Executive’s termination of employment. The Company shall not be
required to make the payments and provide the benefits provided for under this
Section 5(b)(i)(A), (B) or (C) unless the Executive executes and delivers to the
Company, within 60 days following the Executive’s termination of employment, a
release substantially in the form attached hereto as Exhibit A, and the release
has become effective and irrevocable in its entirety in such 60-day period. The
Executive’s failure or refusal to sign the release (or the Executive’s
revocation of such release in accordance with applicable laws) will result in
the forfeiture of the payments and benefits under this Section 5(b )(i)(A),
(B) or (C).

(iii) If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive breaches the provisions of Sections 6 through l 0
hereof or breaches any provision set forth in the executed copy of the general
release of claims, the Executive shall not be eligible, as of the date of such
breach, for the payments and benefits described in Section 5(b)(i)(A), (B) or
(C), and any and all obligations and agreements of the Company with respect to
such payments shall thereupon cease.

 

6



--------------------------------------------------------------------------------

(c) Termination Due to Death or Disability. The Executive’s employment with the
Company shall terminate automatically on the Executive’s death. In the event of
the Executive’s Disability (as defined herein), the Company shall be entitled to
terminate his employment. In the event of the Executive’s death or if the
Executive incurs a “Separation from Service” within the meaning of Section 409A
of the Code by reason of the Executive’s Disability, the Company shall pay to
the Executive (or his estate, as applicable), (i) the Executive’s Base Salary
through and including the date of termination and any Other Accrued Compensation
and Benefits and (ii) a pro-rata Annual Bonus for the year of termination, based
on actual audited year-end results and payable when bonuses are normally paid to
employees. For purposes of this Agreement, “Disability” means a physical or
mental disability or infirmity of the Executive that prevents the normal
performance of substantially all his duties for a period in excess of 180
consecutive days or for more than 180 days in any consecutive 12-month period.
Evidence of such physical or mental disability or infirmity shall be certified
by a physician licensed to practice in the state of residence of the Executive,
which physician is mutually agreeable to the Board and the Executive. If there
is no agreement on the selection of the physician, then the Board shall select
one physician and the Executive shall select one physician, and the two
physicians shall attempt to mutually agree upon such physical or mental
disability or infirmity. If the two physicians cannot agree, then the two
physicians shall jointly select a third physician, whose opinion on such
physical or mental disability or infirmity shall control.

(d) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 24 of this Agreement. In the
event of a termination by the Company for Cause, or by the Executive for Good
Reason, the Notice of Termination shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) specify the
date of termination, which date shall not be more than 30 days after the giving
of such notice, provided that the date of termination will not occur before the
expiration of any applicable cure period.

The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company and any of its subsidiaries and parent entities, and
(ii) all fiduciary positions the Executive holds with respect to any employee
benefit plans or trusts established by the Company and any of its subsidiaries
and parent entities. The Executive agrees that this Agreement shall serve as
written notice of resignation in this circumstance.

(f) Section 280G “Parachute Payments”. Notwithstanding any provision of this
Agreement to the contrary, if the Executive becomes entitled to payments and/or
benefits

 

7



--------------------------------------------------------------------------------

provided by this Agreement or any other amounts in the nature of compensation,
whether alone or together with other payments or benefits that the Executive
receives or realizes or is then entitled to receive or realize from the Company
or any of its affiliates or any other person whose actions result in a change of
ownership or effective control of the Company, and such payments and/or benefits
would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, such payments and/or benefits will be reduced (the
“280G Reduction”) to the extent necessary so that no portion of the Executive’s
payments or benefits will be subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”); but
only if (A) the net amount of such payments and benefits, as so reduced (and
after subtracting the net amount of federal, state and local income and
employment taxes on such reduced payments and benefits) is greater than or equal
to (B) the net amount of such payments and benefits without such reduction (but
after subtracting the net amount of federal, state and local income and
employment taxes on such payments and benefits and the amount of the Excise Tax
to which the Executive would be subject in respect of such unreduced payments
and benefits). Any 280G Reduction pursuant to this paragraph shall be
effectuated by reducing the payments and benefits hereunder in the following
order: (A) any severance payments due pursuant to Section 5, with later payments
being reduced first, (B) the waiver of accelerated vesting of equity awards,
with awards having a later vesting date being reduced first, (C) the benefit
continuation pursuant to Section 5 and (D) all other payments or benefits, with
later payments being reduced first. All determinations required to be made under
this Section 5(f), including the assumptions to be utilized in arriving at such
determination, shall be made by an outside nationally recognized accounting firm
selected by the Company or the Board, in its reasonable discretion (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a payment hereunder, or such earlier time
as is requested by the Company. In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
change of ownership or effective control of the Company, the Company shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

(g) No Further Rights. The Executive shall have no further rights under this
Agreement or otherwise to receive any other compensation or benefits after such
termination or resignation of employment.

(h) No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company hereunder. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise, except as specifically
provided in this Agreement.

 

8



--------------------------------------------------------------------------------

6. Confidentiality.

(a) Confidential Information.

(i) The Executive agrees that he will not at any time, except with the prior
written consent of the Company or any of its subsidiaries or affiliates
(collectively, the “Company Group”), or as required by applicable law, directly
or indirectly, reveal to any person, entity or other organization (other than
any member of the Company Group or its respective employees, officers,
directors, shareholders or agents) or use for the Executive’s own benefit any
confidential or proprietary information of any member of the Company Group
(“Confidential Information”) relating to the assets, liabilities, employees,
goodwill, business or affairs of any member of the Company Group, including,
without limitation, any information concerning past, present or prospective
customers, manufacturing processes, marketing data, or other confidential
information used by, or useful to, any member of the Company Group and known to
the Executive by reason of the Executive’s employment by, shareholdings in or
other association with any member of the Company Group, other than disclosure
while employed by the Company which the Executive reasonably and in good faith
believes to be in or not opposed to the interests of the Company; provided that
such Confidential Information does not include any information which is
available to the general public or is generally available within the relevant
business or industry other than as a result of the Executive’s breach of this
Agreement. Confidential Information may be in any medium or form, including,
without limitation, physical documents, computer files or disks, videotapes,
audiotapes, and oral communications.

(ii) In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall, if permitted by law, provide the
Company with prompt written notice so that the Company may seek a protective
order or other appropriate remedy. In the event that such protective order or
other remedy is not obtained, the Executive shall furnish only that portion of
such Confidential Information or take only such action as is legally required by
binding order and shall exercise his reasonable efforts to obtain reliable
assurance that confidential treatment shall be accorded any such Confidential
Information. The Company shall promptly pay (upon receipt of invoices and any
other documentation as may be requested by the Company) all reasonable expenses
and fees incurred by the Executive, including attorneys’ fees, in connection
with his compliance with the immediately preceding sentence. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall (A) prohibit
the Executive from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(B) require notification or prior approval by the Company of any reporting
described in clause (A).

(b) Confidentiality of Agreement. The Executive agrees that, except as may be
required by applicable law or legal process, during the Term and thereafter, he
shall not disclose the terms of this Agreement to any person or entity other
than the Executive’s

 

9



--------------------------------------------------------------------------------

accountants, financial advisors, attorneys or spouse, provided that such
accountants, financial advisors, attorneys and spouse agree not to disclose the
terms of this Agreement to any other person or entity.

(c) Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the Company
Group. Upon the request and at the expense of the Company Group, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company Group,
fully and completely, all rights created or contemplated by this Section 6.

7. Noncompetition. The Executive agrees that, for a period commencing on the
Effective Date and ending on the last day of the Restricted Period (as defined
below), the Executive shall not, without the prior written consent of the
Company, directly or indirectly, and whether as principal or investor or as an
employee, officer, director, manager, partner, consultant, agent or otherwise,
alone or in association with any other person, firm, corporation or other
business organization, carry on a Competing Business (as defined herein) within
the Restricted Territory (as defined herein). For purposes of this Section 7:
(a) carrying on a “Competing Business” means to engage in the competing business
of manufacturing, designing, distributing, marketing and selling industrial
machining chemicals or plastics molding manufacturing equipment or any other
business engaged in by a member of the Company Group within 12 months prior to
termination of employment; (b) the “Restricted Territory,” as of any given date,
means any geographic area in which the Company then sells products or otherwise
conducts business; and (c) the “Restricted Period” means, (X) if the Executive’s
employment is terminated or the Executive resigns under the circumstances
described in Section 5(b) above, the period beginning on the Effective Date, and
ending on the date of the last scheduled payment of severance under Section 5(b)
(without adjustment pursuant to Section 5(b)(iii)), or (Y) in all other
circumstances, the period beginning on the Effective Date, and ending on the
last day of the 18th month after the Executive’s termination of employment.
Notwithstanding the foregoing, nothing herein shall limit the Executive’s right
to own not more than two percent of any of the debt or equity securities of any
business organization that is then filing reports with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended.

8. Non-Solicitation. The Executive agrees that, during the Restricted Period,
the Executive shall not, directly or indirectly, (a) interfere with or attempt
to interfere with the relationship between any person who is, or was during the
Restricted Period or the 3-month period immediately preceding the commencement
of the Restricted Period, an employee, officer, representative or agent of the
Company Group and any member of the Company Group, or solicit, induce or attempt
to solicit or induce any of them to leave the employ of any member of the
Company Group or violate the terms of their respective contracts, or any
employment arrangements, with such entities, provided that the foregoing shall
not prevent general employment solicitations that do not specifically target any
such persons; or (b) induce or attempt to induce any customer, client, supplier,
licensee or other business relation of any member of the Company Group to cease
doing business with any member of the Company

 

10



--------------------------------------------------------------------------------

Group, or in any way interfere with the relationship between any member of the
Company Group and any customer, client, supplier, licensee or other business
relation of any member of the Company Group. As used herein, the term
“indirectly” shall include, without limitation, the Executive’s permitting the
use of the Executive’s name by any competitor of any member of the Company Group
to induce or interfere with any employee or business relationship of any member
of the Company Group.

9. No Conflicting Agreement. The Executive represents, warrants and covenants to
the Company that (a) the Executive has not taken, and will return or (with the
consent of his former employer(s)) destroy without retaining copies, all
proprietary and confidential materials of his former employer(s); (b) the
Executive has not used any confidential, proprietary or trade secret information
in violation of any contractual or common law obligation to his former
employer(s); (c) except as previously disclosed to the Company in writing, the
Executive is not party to any agreement, whether written or oral, that would
prevent or restrict him from engaging in activities competitive with the
activities of his former employer(s), from directly or indirectly soliciting any
employee, client or customer to leave the employ of, or transfer its business
away from, his former employer(s) or, if the Executive is subject to such an
agreement or policy, he has complied with it; and (d) the Executive is not a
party to any agreement, whether written or oral, that would be breached by or
would prevent or interfere with the execution by the Executive of this Agreement
or the fulfillment by the Executive of the Executive’s obligations hereunder.

10. Nondisparagement. Each party represents, warrants and covenants to the other
that at no time during the Term or thereafter shall such party make, or cause or
assist any other person to make, any statement or other communication to any
third party which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the other party or any of its respective
directors, officers or employees, as applicable; provided this Section shall not
prohibit truthful testimony by or on behalf of either party in any judicial or
administrative proceeding.

11. Section 409A of the Code. This Agreement is intended to meet the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistent with that intent. Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(l) of the Code, if the Executive is a “Specified
Employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date
of the Executive’s “Separation from Service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code (the “Separation Date”), then no such
payment shall be made or commence during the period beginning on the Separation
Date and ending on the date that is six months following the Separation Date or,
if earlier, on the date of the Executive’s death. The amount of any payment that
would otherwise be paid to the Executive during this period shall instead be
paid to the Executive on the fifteenth day of the first calendar month following
the end of the period.

12. Certain Remedies.

(a) Forfeiture/Payment Obligations. In the event the Executive fails to comply
with Sections 6 through 10, other than any isolated, insubstantial and
inadvertent failure, the Executive agrees that he will forfeit any amounts not
already paid pursuant to Section 5(b)(i)(A), (B) or (C) of this Agreement.

 

11



--------------------------------------------------------------------------------

(b) Injunctive Relief. Without intending to limit the remedies available to the
Company Group, including, but not limited to, that set forth in Section 12(a)
hereof, the Executive agrees that a breach of any of the covenants contained in
Sections 6 through 10 of this Agreement may result in material and irreparable
injury to the Company Group for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat thereof, any member of the Company Group
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Executive from engaging in activities prohibited by the covenants contained in
Sections 6 through 10 of this Agreement or such other relief as may be required
specifically to enforce any of the covenants contained in this Agreement. Such
injunctive relief in any court shall be available to the Company Group in lieu
of, or prior to or pending determination in, any arbitration proceeding.

13. Defense of Claims. The Executive agrees that, during the Term, and for a
period of six years after termination of the Executive’s employment, upon
request from the Company, the Executive will reasonably cooperate with the
Company in the defense of any claims or actions that may be made by or against
the Company that affect the Executive’s prior areas of responsibility, except if
the Executive’s reasonable interests are adverse to the Company in such claim or
action. The Company agrees to promptly pay in advance or reimburse the Executive
for, as requested by the Executive, all of the Executive’s reasonable travel and
other direct costs and expenses incurred, or to be reasonably incurred, to
comply with the Executive’s obligations under this Section 13, including, but
not limited to, legal costs and expenses.

14. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

15. Nonassignability; Binding Agreement.

(a) By the Executive. This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Executive.

(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.

(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.

 

12



--------------------------------------------------------------------------------

16. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.

17. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

18. Governing Law and Forum. The Executive and the Company agree that this
Agreement and all matters or issues arising out of or relating to the
Executive’s employment with the Company shall be governed by the laws of the
State of Delaware applicable to contracts entered into and performed entirely
therein. Any action to enforce this Agreement shall be brought solely in the
state or federal courts located in the City of Cincinnati, Ohio.

19. Survival of Certain Provisions. Unless expressly provided otherwise, the
rights and obligations set forth in this Agreement shall survive any termination
or expiration of this Agreement.

20. Entire Agreement; Supersedes Previous Agreements. This Agreement and the
Indemnification Agreement entered into by and between the Company, the Executive
and certain other parties thereto, as of August 27, 2012, contains the entire
agreement and understanding of the parties hereto with respect to the matters
covered herein, and supersedes all prior or contemporaneous negotiations,
commitments, agreements and writings with respect to the subject matter hereof,
all such other negotiations, commitments, agreements and writings shall have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing shall have no further rights or obligations
thereunder.

21. Costs and Expenses. The Company shall reimburse Executive for the reasonable
costs and expenses (including legal fees and expenses) of negotiating and
executing this Agreement promptly upon presentation of reasonable documentation
of such expenses by Executive.

22. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

23. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

24. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Milacron Holdings Corp.

3010 Disney Street

Cincinnati, Ohio 45209-5028

Attn.: Hugh O’Donnell, General Counsel

Email: hugh_odonnell@milacron.com

Facsimile: (513) 487-5061

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: David M. Blittner, Esq.

Email: david.blittner@weil.com

Facsimile: (212) 310-8007

To the Executive at his last residence shown on the records of the Company.

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or nationally recognized courier, upon
receipt or (ii) if sent by electronic mail or facsimile, upon receipt by the
sender of such transmission.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK IN WITNESS

 

14



--------------------------------------------------------------------------------

WHEREOF, the Company has caused this Agreement to be signed by its officer
pursuant to the authority of its Board, and the Executive has executed this
Agreement, as of the day and year first written above.

 

MILACRON HOLDINGS CORP. By: /s/ Bruce A. Chalmers Name: Bruce A. Chalmers Title:
Vice President-Finance and Chief Financial Officer THOMAS J. GOEKE /s/ Thomas J.
Goeke

 

15



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE OF CLAIMS

This General Release of all Claims (this “Agreement”) is entered into by Thomas
J. Goeke (the “Executive”) and Milacron Holdings Corp. (the “Company”),
effective as of                                          in connection with the
termination of the Executive’s employment with the Company as of
                                        .

In consideration of the promises set forth in the Employment Agreement between
the Executive and the Company, dated             , 2015 (the “Employment
Agreement”), the Executive and the Company agree as follows:

1. Return of Property. All Company files, access keys and codes, desk keys, ID
badges, computers, records, manuals, electronic devices, computer programs,
papers, electronically stored information or documents, telephones and credit
cards, and any other property of the Company in the Executive’s possession must
be returned no later than the date of the Executive’s termination from the
Company; provided, that, after the notification of a consultation with the
Company, the Executive may keep one copy of such items as he may reasonably
expect to use to protect his rights under this Agreement.

2. General Release and Waiver of Claims.

(a) Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company or any subsidiaries or affiliated companies and the termination of
such relationship or service, and any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Executive does not release, discharge or waive any
rights to (i) payments and benefits provided under the Employment Agreement that
are contingent upon the execution by the Executive of this Agreement and
(ii) any indemnification lights the Executive may have under the Employment
Agreement, in accordance with the Company’s governance instruments or under any
director and officer liability insurance maintained by the Company with respect
to liabilities arising as a result of the Executive’s service as an officer and
employee of the Company. This Section 2(a) does not apply to any Claims that the
Releasors may have as of the date the Executive signs this Agreement arising
under the Federal Age Discrimination in Employment Act of 1967, as amended, and
the applicable rules and regulations promulgated thereunder (“ADEA”). Claims
arising under ADEA are addressed in Section 2(b) of this Agreement.

 

16



--------------------------------------------------------------------------------

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims arising under ADEA that the Releasors may have as of the
date the Executive signs this Agreement. By signing this Agreement, the
Executive hereby acknowledges and confirms the following: (i) the Executive was
advised by the Company in connection with his termination to consult with an
attorney of his choice prior to signing this Agreement and to have such attorney
explain to the Executive the terms of this Agreement, including, without
limitation, the terms relating to the Executive’s release of claims arising
under ADEA, and the Executive has in fact consulted with an attorney; (ii) the
Executive was given a period of not fewer than 21 days to consider the terms of
this Agreement and to consult with an attorney of his choosing with respect
thereto; (iii) the Executive knowingly and voluntarily accepts the terms of this
Agreement; and (iv) the Executive is providing this release and discharge only
in exchange for consideration in addition to anything of value to which the
Executive is already entitled. The Executive also understands that he has seven
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company with a written
notice of his revocation of the release and waiver contained in this paragraph.

(c) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement. The Company may
assign this Agreement, in whole or in part, to any affiliated company or
subsidiary of, or any successor in interest to, the Company.

3. Proceedings.

(a) General Agreement Relating to Proceedings. The Executive has not filed, and
except as provided in Sections 3(b) and 3(c), the Executive agrees not to
initiate or cause to be initiated on his behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body relating to his employment or the termination of his
employment, other than with respect to the obligations of the Company to the
Executive under the Employment Agreement (each, individually, a “Proceeding”),
and agrees not to participate voluntarily in any Proceeding. The Executive
waives any right he may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.

(b) Proceedings Under ADEA. Section 3(a) shall not preclude the Executive from
filing any complaint, charge, claim or proceeding challenging the validity of
the Executive’s waiver of Claims arising under ADEA (which is set forth in
Section 2(b) of this Agreement). However, both the Executive and the Company
confirm their belief that the Executive’s waiver of claims under ADEA is valid
and enforceable, and that their intention is that all claims under ADEA will be
waived.

(c) Certain Administrative Proceedings. In addition, Section 3(a) shall not
preclude the Executive from filing a charge with or participating in any
administrative investigation or proceeding by the Equal Employment Opportunity
Commission or another Fair Employment Practices agency. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with a charge filed by any other entity or individual, or by any
federal, state or local agency.

 

17



--------------------------------------------------------------------------------

4. Remedies. In the event the Executive initiates or voluntarily participates in
any Proceeding in violation of this Agreement, or if he fails to abide by any of
the terms of this Agreement or his post-termination obligations contained in the
Employment Agreement, or if he revokes the ADEA release contained in paragraph
2(b) within the seven-day period provided under paragraph 2(b), the Company may,
in addition to any other remedies it may have, reclaim any amounts paid to him
under Sections 5(b)(i)(A), (B) or (C) of the Employment Agreement or terminate
any benefits or payments that are subsequently due under Sections 5(b)(i)(A),
(B) and (C) of the Employment Agreement, without waiving the release granted
herein. The Executive acknowledges and agrees that the remedy at law available
to the Company for breach of any of his post-termination obligations under the
Employment Agreement or his obligations under paragraphs 2 and 3 herein would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to measurement in monetary terms. Accordingly, the Executive
acknowledges, consents and agrees that, in addition to any other tights or
remedies that the Company may have at law or in equity or as may otherwise be
set forth in the Employment Agreement, the Company shall be entitled to seek a
temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining the Executive from breaching his
post-termination obligations under the Employment Agreement or his obligations
under paragraphs 2 and 3 herein. Such injunctive relief in any court shall be
available to the Company, in lieu of, or prior to or pending determination in,
any arbitration proceeding.

The Executive understands that by entering into this Agreement he shall be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

5. Severability Clause. In the event that any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, shall be inoperative.

6. Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or the Executive.

7. Governing Law and Forum. The Executive and the Company agree that this
Agreement and all matters or issues arising out of or relating to the
Executive’s employment with the Company shall be governed by the laws of the
State of Delaware applicable to contracts entered into and performed entirely
therein. Any action to enforce this Agreement shall be brought solely in the
state or federal courts located in the City of Cincinnati, Ohio.

 

18



--------------------------------------------------------------------------------

8. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Milacron Holdings Corp.

3010 Disney Street

Cincinnati, Ohio 45209-5028

Attn.: Hugh O’Donnell, General Counsel

Email: hugh_odonnell@milacron.com

Facsimile: (513) 487-5061

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: David M. Blittner, Esq.

Email: david.blittner@weil.com

Facsimile: (212) 310-8007

To the Executive at his last residence shown on the records of the Company.

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or nationally recognized courier, upon
receipt or (ii) if sent by electronic mail or facsimile, upon receipt by the
sender of such transmission.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

MILACRON HOLDINGS CORP. By:

 

Name: Title: THE EXECUTIVE

 

Thomas J. Goeke

Dated:

 

[SIGNATURE PAGE TO GENERAL RELEASE OF CLAIMS]

 

20